Citation Nr: 0031785	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-15 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, to include as secondary to the service 
connected duodenal ulcer disease.

2.  Entitlement to an increased disability evaluation for 
ingrown toenail of the right great toe, operated, currently 
evaluated as 0 percent disabling.

3.  Entitlement to an increased disability evaluation for 
duodenal ulcer disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and E.B.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The appellant served in active 
service from September 1950 to July 1952 and from May 1954 to 
February 1956. 

Additionally, as the Board finds that further development is 
necessary with respect to the claim of entitlement to a 
compensable disability evaluation for ingrown toenail of the 
right great toe, operated, and to an increased disability 
evaluation for duodenal ulcer disease, currently evaluated as 
20 percent disabling, these issues will be addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  In a January 1980 Board decision, the veteran was denied 
service connection for an acquired psychiatric disorder; this 
decision is final.

2.  The evidence associated with the claims folder since the 
January 1980 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The January 1980 Board decision is final.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  The appellant has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, to include as secondary to the service 
connected duodenal ulcer disease, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 20.1105, 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that, in a January 
1980 Board decision, the Board denied the veteran service 
connection for an acquired psychiatric disorder on the 
grounds that he had not presented evidence that the claimed 
disorder was incurred in or aggravated by service, was 
proximately due to or the result of a service-connected 
disability, or became manifest during an applicable 
presumptive period.  Subsequently, as per the August 1998 
rating decision and the July 1999 statement of the case, the 
RO denied the veteran service connection for a nervous 
condition as secondary to the service-connected disability of 
duodenal ulcer, and failed to determine whether new and 
material evidence had been submitted to reopen the previously 
denied claim.  However, as the Board is required to determine 
whether new and material evidence has been submitted 
subsequent to the January 1980 Board decision, see Barnett v. 
Brown, 83 F.3d. 1380 (Fed Cir. 1996), McGinnis v. Brown, 4 
Vet. App. 239 (1993), the Board will address the issue as set 
forth on the title page of this decision.  

With respect to the applicable law, the law grants a period 
of one year from the date of the notice of the result of the 
initial determination for the filing of a notice of 
disagreement; otherwise, that decision becomes final and is 
not subject to revision in the absence of new and material 
evidence or clear and unmistakable error.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a) 
(2000).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the claim will be reopened and reviewed.  See 38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

In this case, as noted above, in a January 1980 Board 
decision, the Board denied the veteran service connection for 
an acquired psychiatric disorder on the grounds that he had 
not presented evidence that the claimed disorder was incurred 
in or aggravated by service, was proximately due to or the 
result of a service-connected disability, or became manifest 
during an applicable presumptive period.  At present, as the 
veteran has attempted to reopen his claim of service 
connection, his case is before the Board for appellate 
review.  However, because the January 1980 Board decision is 
deemed to be a final disallowance, the appellant's claim may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In Elkins v. West 12, Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
the two-step process set out in Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991), for reopening claims became a three-
step process under the Federal Circuit's holding in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins, 12 Vet. 
App. at 218-219.

However, recent changes in the law have re-written 
38 U.S.C.A. § 5107 and have eliminated the well grounded 
requirement.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

With respect to the medical evidence, since the January 1980 
final adjudication, the additional evidence in the file which 
is related to the issue on appeal includes medical records 
from a VA Medical Center (VAMC) dated from 1976 to 1984 
describing the treatment the veteran received over time for 
health problems including duodenal ulcer disease and various 
psychiatric diagnoses/symptomatology including, but not 
limited to, chronic schizophrenia, anxiety, insomnia, anger, 
and agitation.  Additionally, records from the San Juan VAMC 
dated from October 1990 to April 1998 also described the 
treatment the veteran has received over time for various 
health problems, including schizophrenia, including as per 
December 1997 medical notations.

A July 1998 statement from Edwin Burgos, M.D., indicated that 
the veteran's diagnoses were chronic schizophrenic disorder, 
undifferentiated type; and rule out post traumatic stress 
disorder (PTSD).  The veteran was deemed to have a poor and 
unfavorable prognosis, to be total and permanently disabled, 
and to have been chronically and seriously ill since long 
ago.  And, December 1998 records from Doctors Emilio Jose 
Berrios Antuna and Pedro A. Berrios further described the 
treatment the veteran received for his psychiatric 
symptomatology. 

A July 2000 VA mental examination report diagnosed the 
veteran with malingering, depression by record, and 
schizophrenia by record.  It was the examiner's opinion that 
the veteran's diagnoses represented a voluntary behavior that 
did not correspond to his history, his records or described 
behavior or condition.  As well, the examiner opined that 
there was no evidence that would indicate that the veteran's 
neuropsychiatric condition was secondary to or the effect of 
his service-connected peptic ulcer disease. 

Lastly, during the October 1999 RO hearing, Dr. Edwin Burgos 
testified that the veteran was diagnosed with ulcer disease 
during his service and still suffers from such disease, as 
well as that he has suffered from a nervous condition since 
1962 to the present.  Dr. Burgos further testified that the 
veteran had simultaneously complained of both ulcer and 
nervous disorders over the years, and that he was diagnosed 
with schizophrenia in the past; however, the veteran's 
current and more accurate diagnosis was depression with 
psychotic features, which evolved over time to produce 
symptoms of psychosis.  More importantly, it was Dr. Burgos' 
opinion that the veteran's current psychiatric disorder was 
secondary to his service-connected duodenal ulcer disease.  

After a review of the record, the Board finds that the 
evidence, as set forth above, is sufficient to reopen the 
claim in this case.  As noted above, in a January 1980 Board 
decision, the Board denied the veteran service connection for 
an acquired psychiatric disorder on the grounds that he had 
not presented evidence that the claimed disorder was incurred 
in or aggravated by service, was proximately due to or the 
result of a service-connected disability, or became manifest 
during an applicable presumptive period.  However, at 
present, the Board finds that the additional medical evidence 
submitted since the January 1980 Board decision includes 
additional evidence linking the veteran's current psychiatric 
diagnosis/symptoms to his service-connected duodenal ulcer 
disease.  As noted in Hodge, "the ability of the Board to 
render a fair, or apparently fair, decision may depend on the 
veteran's ability to ensure the Board has all potentially 
relevant evidence before it," and the Federal Circuit stated 
further, that some new evidence may "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  Therefore, the Board finds that the 
evidence submitted since the last prior final decision in 
January 1980 satisfies this requirement.

Based on the foregoing, the Board finds that some of the 
recently submitted evidence warrants a reopening of the 
veteran's claim in that such evidence was not previously 
submitted to agency decisionmakers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  The Board finds that such evidence 
contributes to a complete evidentiary record for the 
evaluation of the veteran's claim.  Thus, this evidence is 
"new and material" as contemplated by law, and provides a 
basis to reopen the veteran's claim of service connection for 
a psychiatric disorder, to include as secondary to the 
service connected duodenal ulcer disease.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been submitted, the claim of 
service connection for a psychiatric disorder, to include as 
secondary to the service connected duodenal ulcer disease, is 
reopened; the appeal is granted to this extent only.


REMAND

Having reopened the veteran's claim of service connection for 
a psychiatric disorder, to include as secondary to the 
service connected duodenal ulcer disease, and upon a de novo 
review of the veteran's claim, the Board notes that the 
record tends to link the veteran's current psychiatric 
disorder to his service-connected duodenal ulcer disease.  
However, as the Board deems that additional development is 
necessary prior to final adjudication on the merits, the 
veteran's claim is remanded to the RO for such development.

In this respect, the Board is not satisfied that all relevant 
facts have been properly developed, and thus, further 
assistance to the veteran is required in order to comply with 
the Secretary's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Generally, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2000).  In addition, disabilities which are found 
to be proximately due to or the result of a service connected 
disease or injury shall be service connected. See 38 C.F.R. § 
3.310 (2000).  

Service connection may also be granted for specific diseases 
or conditions which are, by law, presumed to have been 
incurred during service if manifested to a compensable degree 
within a specified period of time, generally, one year, as in 
the case of psychoses. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2000).  The chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent. 

Upon a preliminary review of the evidence, the Board finds 
that the record contains various statements from the veteran 
and other individuals/institutions, which may be relevant to 
the claim of service connection for a psychiatric disorder, 
and which were submitted in Spanish.  Specifically, these 
statements include a May 1961 statement from the veteran, a 
November 1974 statement from the veteran's wife, medical 
records from the "Programa de Salud Mental de Puerto Rico, 
Hospital de Psyquiatria, Rio Piedras, Puerto Rico" dated 
from April 1969 to May 1975, a June 1978 statement from F. 
Berio Suarez, M.D., a November 1997 statement from the 
veteran's wife, and a November 1998 statement from Diogenes 
Ramos.  Given that the claims folder contains potentially 
relevant records/statements in Spanish, the RO should arrange 
for the translation of all relevant documents in Spanish, 
including but not limited to the above described.   

Additionally, the Board finds that the present record does 
not contain sufficient evidence to review the veteran's claim 
of service connection for a psychiatric disorder, to include 
as secondary to the service connected duodenal ulcer disease,  
on the merits.  In this respect, the law is clear that if the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

With respect to the claims of entitlement to service 
connection for increased disability evaluations for ingrown 
toenail of the right great toe, operated, and duodenal ulcer 
disease, the Board acknowledges that the above described 
statements in Spanish may also be relevant to these issues.  
As such, the RO should arrange for the translation of all 
relevant documents in Spanish, including but not limited to 
the above described.  Furthermore, in the November 1998 VA 
form 9 (Appeal to Board of Veterans' Appeals), the veteran 
indicated that he received treatment for his duodenal ulcer 
disease at the San Juan VA Medical Center (VAMC) from April 
1998 to the present; however, these records are not contained 
within the claims file and should be obtained by the RO. 

Accordingly, the case is REMANDED to the RO for the following 
action:   

1.  The RO should arrange for the 
translation of all the Spanish 
documents in the file that may be 
pertinent to the present issues of 
service connection for a psychiatric 
disorder, to include as secondary to 
the service connected duodenal ulcer 
disease, increased rating for ingrown 
toenail of the right great toe, 
operated, and increased rating for 
duodenal ulcer disease.  The documents 
to be translated from Spanish to 
English include, but are not limited 
to, a May 1961 statement from the 
veteran, a November 1974 statement from 
the veteran's wife, medical records 
from the "Programa de Salud Mental de 
Puerto Rico, Hospital de Psyquiatria, 
Rio Piedras, Puerto Rico" dated from 
April 1969 to May 1975, a June 1978 
statement from F. Berio Suarez, M.D., a 
November 1997 statement from the 
veteran's wife, and a November 1998 
statement from Diogenes Ramos.

2.  The RO should obtain and associate 
with the claims file the veteran's 
treatment records from the San Juan 
VAMC dated from April 1998 to the 
present.  If the search for the 
mentioned records has negative results, 
the claims file must be properly 
documented with information obtained 
from the VA facility specifically 
indicating that these records were not 
available.

3.  The RO should arrange for the veteran 
to undergo a VA examination by a board of 
three VA specialists.  The claims folder 
and a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiners in connection with the 
examinations.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis(es) of the veteran's 
current psychiatric disorder(s).  
Following a review of the veteran's 
medical records and history, and upon 
examination of the veteran, the VA 
specialists should render an opinion as 
to whether it is at least as likely as 
not that the veteran's current 
psychiatric disorder(s) is proximately 
due to or the result of his service-
connected duodenal ulcer disease.  
Additionally, the VA specialists should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
current psychiatric disorder(s) was 
incurred in or aggravated by his active 
service.  It is requested that the VA 
examiners discuss and reconcile any 
contradictory evidence regarding the 
etiology of the veteran's psychiatric 
disorder(s).  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

4.  The RO should ensure that the above 
requested development is performed in 
compliance with this REMAND.  Otherwise, 
immediate corrective action should be 
taken.

5.  Thereafter, the RO should adjudicate 
de novo the issue of service connection 
for a psychiatric disorder, to include as 
secondary to the service-connected 
duodenal ulcer disease.  In making its 
determination, the RO should review all 
the relevant evidence in the claims file.  
The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
psychiatric issue currently on appeal.  
An appropriate period of time should be 
allowed for response.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.  

6.  The RO should readjudicate the 
veteran's claim of entitlement to a 
compensable disability evaluation for 
ingrown toenail of the right great toe, 
operated, and to an increased disability 
evaluation for duodenal ulcer disease, 
currently evaluated as 20 percent 
disabling.  In making its determination, 
the RO should review all the relevant 
evidence in the claims file.  If the 
determinations of these claims remain 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 



- 13 -


